DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.    The information disclosure statement (IDS) submitted on 7/24/20 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

3.    The Examiner has approved drawings filed on 6/4/20.
Preliminary Amendment 

4.	Preliminary amendment filed on 6/4/20 has been entered.  	
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 - 4, 9, 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wang et al., (US PGPUB NO. 20120121202 A1). 
As to claim 1, Wang discloses an image processing device, comprising:
 a memory (see para 28, 32, 66); and 
at least one processor coupled to the memory, the processor performing operations (see para 67- 70), the operations comprising:  detecting a feature point to be used for authentication of a target object included in an image (note, authentication corresponds to detecting feature points 220 a1- 220 an, detecting sharp frame 210 as being sharp frame includes detecting a set of feature points in a first image and tracking a set feature point in a second frame (sharp frame 210) see para 37); 
calculating a first blur being a blur of a predetermined processing point in the feature point ( note, calculating the movements of feature points are detected  and tracked between frames by sharp / blurred frame detection, see para 34, see fig 2c ) ; and
estimating, by using the first blur, a second blur being a blur of the target object (note, a blur kernel estimation represents movement (also called a motion transform) between frames being sharp and blurred frame, estimation module 170 performs estimation of regions of pixels between sharp/and blurred frame see para 39, 41, 42, and 52).
As to claim 2, Wang discloses the image processing device according to claim 1,  wherein the operations further comprise  selecting the predetermined processing point from the feature points ( see para 30, selecting from a plurality frames between sharp and blurred frame 33 ).  

As to claim 4, Wang discloses the image processing device , wherein 4Docket No. J-20-0041 the processing point further includes at least one of a section point of a line segment connecting at least some of the processing points and a point on an extended line extended from the line segment ( see para 35, 36) . 
Regarding claim 9, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1. 
Regarding claim 10, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.  
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US PGPUB NO. 20120121202 A1), as applied to claims 1 - 4, 9, 10  in view of Arnison et al., (US PGPUB NO.20150146994 A1). 
Regarding claim 5, Wang discloses methods and apparatus for de-blurring images using lucky frames. Wang fails to teach calculating, as the first blur, a sum of an absolute value of a pixel in a region up to a predetermined number of pixels each in upward, downward, left, and right directions with the processing point as a center and an absolute value of the processing point, and calculates a sum total of the sum of the absolute values larger than a predetermined threshold value; and 
 calculating, as the second blur, an average value, a median value, or a sum total of at least a part of the first blur.  
Arnison  discloses method, system and apparatus for determining a depth value of a pixel. The system comprises of: calculating, as the first blur, a sum ( see para 138)  of an absolute value  (see para 130) of a pixel in a region up to a predetermined number of pixels each in upward, downward, left, and right directions  (see para 136 ) with the processing point as a center and an absolute value of the processing point, and calculates a sum total of the sum of the absolute values larger than a predetermined threshold  ( see para 151) value ( see para 13, 87, 93 94, 98, 101 ); and 
 calculating, as the second blur, an average value, a median value (see para 103, 104, 109, 123), or a sum total of at least a part of the first blur (see para 146- 148).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modified Wang by 
As to claim 6, Arnison discloses the image processing device according wherein the operations further comprise generating a normalized image  ( see para 135, 143) in which the target object is normalized in at least one of a position (see para 62, 102, 115    ), a size (see para 112, 124 ), an angle (see para  115, 123, 135 - 136, 152) and an orientation of the target object (see para 104, 115, 117, 121, 122,135, 152), wherein the processing point is a point included in the normalized image (see para 138,146, 148 ).  
As to claim 7, Arnison  discloses the image processing device according, wherein the operations further comprise  5Docket No. J-20-0041  storing a predetermined reference feature point being a reference of normalization (  see  para 135, 143 ) , and  generating the normalized image by using the feature point and the reference feature point ( see para   138, 146, 148).  
As to claim 8, Arnison  discloses the image processing device according to, wherein the processing point is a point at a preliminarily set position (see para 135, 143) in the normalized image (see para 138, 146, 148).  


 					Other prior art cited 
7. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number: 9898674, 9911395, 10019810, 9129185, US PGPUB NO.  20120134596 A1, 20140321738 A1.



















Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669